DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/05/2021 has been entered. Claims 1 and 3-4 have been amended, Claim 2 has been canceled and Claim 5 has been newly added. Accordingly, Claims 1 and 3-5 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The objection to the specification and drawings have been withdrawn in view of their amendment. 
	In view of Examiner’s amendment set forth below, Claim 1 now complies with the written description and thus the 112(a) rejection of Claims 1-4 has been withdrawn. 
	Applicant’s arguments with respect to the indefinite language of previously presented Claim 2 (now incorporated into Claim 1) have been considered and were found persuasive. Furthermore, Claims 3-4 have been amended to obviate the indefinite language. Accordingly, the 112(b) rejection of the record has been withdrawn.
	Claims 3-4 have also been amended to obviate improper dependency and thus the 112(d) rejection of the claims has been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 1 – has been replaced by the following:
	- - A method for producing tetrafluoromethane, the method comprising:
	introducing fluorine gas to a raw material liquid containing a reaction inducer and a fluorinated hydrocarbon represented by chemical formula CpHqClrFs (in the chemical formula, p is an integer of 3 or more and 18 or less, q is an integer of 0 or more and 3 or less, r is an integer of 0 or more and 9 or less, and s is an integer of 5 or more and 30 or less) and having no carbon-carbon unsaturated bond, 
	wherein the reaction inducer is a halogen-containing carbon compound liquid at room temperature and pressure selected from the group consisting of tetrachlorobutane, tetrafluorobutane, trichlorobutane, chlorobutane, dichlorobutene, chlorobutene, and chlorofluorobutene and is reacted with the fluorine gas to induce a reaction of forming tetrafluoromethane from the fluorinated hydrocarbon and the fluorine gas, and 
	the reaction inducer is contained at a content of more than 0% by mass and not more than 10% by mass when a total content of the fluorinated hydrocarbon and the reaction inducer contained in the raw material liquid is 100% by mass. - -
Claims 4-5 have been canceled.
Mr. Bruce Kramer on 03/12/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Patent application publication number US2003/0157800A1 (US’800; cited in IDS 06/26/2020).
US’800 teaches in Example 2 ([0056]-[0058]) a method for producing tetrafluoromethane, the method comprising reacting a mixture of starting materials set forth in Table 6 with fluorine gas to obtain a product mixture set forth in Table 7 and that comprises tetrafluoromethane:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



B.pt.   ̊C
Heptafluoropropane
-16.4
Pentafluoroethane
-48.5
Octafluoropropane
-36.7
Hexafluoropropene
-29.4
Chloropentafluoroethane
-39.1
Tetrafluoroethane
-26.3


	Accordingly, a skilled artisan would not have been motivated to use the methods of US’800 to arrive at the instantly claimed method for producing tetrafluoromethane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 3 are allowed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622